DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  There should be a colon (:) after the first comprising.  Appropriate correction is required.
Claims 6 and 8 are objected to because of the following informalities:  “the laser apparatus” should be “the eye-surgical laser apparatus” in order to keep claim terms consistent throughout the entirety of the claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claims 1 and 9] As explained in relation to the 112, 2nd rejections below, the claims, as currently written, encompass an interpretation where a single set of interface devices (1-5) differ both in length and focus location within the eye (cornea, lens, iridocorneal angle, vitreous and retina), i.e. when comparing two of the interface devices both their lengths and their focus locations will be different.  Specifically, the claims encompass an interpretation where the focus location of the laser within the eye is changed merely by the length of the interface device.  The examiner contends that the BRI of this claim is not fully supported.  While interface devices that vary in length and 2 focus locations (cornea and lens) are clearly supported (Figs. 4A and 4B), it is not sufficiently explained how adjusting the length will target the iridocorneal angle, the vitreous or the retina.  While it’s clear that applicant has possession of a separate/different set of interface device that can target these locations (Figs. 2d iridocorneal angle, 2e vitreous body and 2f retina), it’s not clear that applicant had possession of a single set of interface devices that vary in length AND vary the focus location, specifically as it pertains to the iridocorneal angle, vitreous and retina.  In terms of the iridocorneal angle (Fig. 2d), it’s clear that merely changing the length of the interface device will not be sufficient to target this specific anatomical location, as this target is located on the side of the eye which would require some sort of angling/deflection of the laser beam (which is not attributed to length of the interface alone).  Therefore, this appears to be mixing and matching mutually exclusive embodiments without any sort of explanation as to how the adjustment of length would serve to change the focus location, as specifically related to the iridocorneal angle, the vitreous or the retina.  
MPEP 2163.03 states “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  The examiner contends that both issues are present in the instant claims. 
[Claims 3-4] Similar to claims 1 and 9 above, applicant’s specification lacks written description as to a single set of interface devices that vary in length AND in the manner claimed.  The specification supports separate sets of interfaces that vary in length, shape or number of optical elements, however it’s unclear that applicant possessed a single set of interfaces that vary in length and shape or length and number of optical elements.  Again, it is clear that applicant possessed a set of interface device that vary in length (Figs. 4A, 4B). It’s clear that applicant possessed a separate set of interface devices that vary in shape/location of an optical boundary surface. It’s clear that applicant possessed a separate set of interface device that vary in terms of the number of optical elements.  But what is not clear is applicant’s possession of a single set of interface devices that vary both in terms of length and shape/location of optical boundary.  Similarly, it’s not clear if applicant possessed a single set of interface devices that vary both in terms of length and number of optical elements.  Again, this appears to be mixing mutually exclusive embodiments. 
[Claims 10-16] Similar to above, the BRI of the claim encompasses a single set of interface devices that include the claimed features.  This appears to be mixing and matching features from distinct interface devices without anything from the specification to support the claim language.  It is emphasized that the only mention of change in length is in relation to Figs. 4A and 4B, however these figures (nor the related description) describe that these interface devices also include an optical ancillary element or concavo-concave contact lens.  Clearly applicant has possession of a separate interface device with these features, but seemingly these interface devices don’t differ in length.  However, since the claim scope is broad enough to encompass a single set with all of these features, the examiner contends that this is simply not supported. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1 and 9] The limitation “a set of interface devices, each of the interface devices comprising: a patient adapter having a contact lens that is transparent to the laser radiation, with an abutment face for abutment against an eye to be treated; and a coupling portion for detachable coupling of the interface device onto the counter-coupling portion of the laser apparatus, different patient adapters having different lengths in the z-direction that yield different depths of focus of the laser radiation in a z- direction without changing the setting of the focusing optics, a first patient adapter having a focus location for directing laser radiation to a cornea, a second patient adapter having a focus location for directing laser radiation to a crystalline lens, a third patient adapter having a focus location for directing laser radiation to an iridocorneal angle, a fourth patient adapter having a focus location for directing laser radiation to a vitreous, and a fifth patient adapter having a focus location for directing laser radiation to a retina” is indefinite for multiple reasons.  
First, it is emphasized that wording and formatting of the claim makes it clear that the limitation “different patient adapters.. a first.. second… third… fourth… fifth” serves to further limit “each of the interface devices”.  As made clear by the specification, a single interface device comprises a single patient adapter.  Therefore, it’s unclear how each interface device can have multiple patient adapters, as this seemingly contradicts the specification. 
Second, the limitation “different patient adapters having different lengths” is indefinite.  Specifically, without any sort of antecedent basis that establishes that the patient adapters within the set of interface devices are different from each other, this limitation is confusing as “different patient adapters” are not specifically required.  The claims merely require a set of interface devices each comprising a patient adapter.  There is no requirement that the patient adapters be different from each other.  Therefore, just introducing “different patient adapters” without establishing that they have to be different is indefinite. 
Third, the claim defines “different patient adapters” that have different lengths that yield different depths of focus and then goes on to define a “first… second.. third… fourth… fifth” patient adapters that have different focus locations (cornea, lens, iridocorneal angle, vitreous and retina), but it’s unclear if the first/second/third/fourth/fifth patient adapters serve to further limit the previously defined “different” patient adapters that have different lengths or if these are completely separate set of patient adapters, that do not necessarily have to have different lengths.  Explained differently, do the claims require a single set of 5 patient adapters with different lengths AND the different target locations claimed or do the claims require one set of patient adapters that differ in length and a separate/second set of 5 patient adapters that have different focus locations (and don’t necessarily vary in length)? 
[Claims 2-4] These dependent claims recite “at least a subset of the interface devices differ by virtue of…”.  However, based in part on the confusion already established in claim 1 (see above), it’s unclear if these limitations serve to further limit the patient adapters already recited (that differ in length and/or focus location) or instead relate to a completely separate/different/distinct set of interface devices. 
Further regarding claim 2, it is unclear how this claim serves to further limit the previous claim 1.  It is emphasized that claim 1 already requires 1. different adapter lengths and 2. different focus locations, so by virtue of those 2 things having already been met it claim 1, isn’t it inherent that “the interface devices differ by virtue of a differing influence on the location of the radiation focus relative to the abutment face”.  This seemingly broadens the previously recited claim. 
Further regarding claim 3, it is unclear what is meant by “differ by virtue of location of at least one optical boundary surface”, as this is seemingly intended use.  Specifically, the claims do not define a location of the optical boundary surface relative to another structural element, so seemingly the claim is met merely by a user positioning/holding/moving the interface device in a different manner, such that contact face is in a different location. 
[Claim 5] Similar to claims 2-4 above, it’s unclear if this claim serves to further define the previously recited interface devices (that differ in length and/or focus location) or if this is merely a separate and additional interface device that is part of the set. 
Furthermore, “designed to be coupled… onto focusing optics of the laser apparatus” is indefinite, as “focusing optics” have never been previously recited/required.  Therefore it’s unclear if this claim is attempting to introduce/require “focusing optics” or not.  Furthermore, it’s unclear if these focusing optics are the same or different than the previously recited “optical components”.
[Claim 6] The limitation “an adaptive optical element that is arranged upstream of focusing optics of the laser apparatus in the direction of propagation of the laser radiation” is indefinite.  Specifically, focusing optics have never been previously recited/required, therefore it’s unclear if this claim is attempting to introduce/require “focusing optics” or not.  Furthermore, it’s unclear if these focusing optics are the same or different than the previously recited “optical components”. 
[Claim 8] Similar to above, it’s unclear if one of the previously recited interface devices (that differ in length and/or focus location) is required to the claimed code, or if this relates to an additional/separate/different interface device.
The limitation “the laser apparatus is configured to recognize the coding/code and to call an associated control program in the control unit” is unclear as to what is specifically and structurally required to meet this limitation, as no additional structural element(s) is/are required and this functional limitation is tied to the entire device (laser apparatus), i.e. not a specific previously-recited element.  How can the claimed laser apparatus (optical components, control unit, counter coupling portion and set of interface devices) recognize the claimed code without additional structural elements? Furthermore, it is emphasized that this functional limitation is NOT specifically tied to a control unit configured to perform the function. 
[Claims 10, 11, 14 and 15] The limitation “at least one of the interface devices” creates confusion, specifically it’s unclear if these limitations serve to further limit the structure of the previously recited interface devices of claim 9 (that differ in length and/or focus location) or if these limitations relate to a completely separate/different/additional interface devices. 
Further regarding claims 10, 14 and 15, the limitation “the face situated opposite the abutment face” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5 and 9-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0324543 to Kurtz et al. in view of US 2004/0070761 to Horvath et al. and further in view of US 6,019,472 to Koester.
[Claims 1 and 9] Kurtz discloses a laser system for eye surgery (best seen in Figs. 11, 6B and 6F), comprising 
an eye-surgical laser apparatus (Fig. 11) comprising:
optical components (5100, 5200, 5600) for providing pulsed focused laser radiation with radiation properties matched to the generation of photodisruptions in human eye tissue; 
a control unit (3100) for positional control of the radiation focus of the laser radiation, the control unit being designed for executing various control programs that represent various types of incision figures (Pars 0158, 0163 and 0175); and 
a counter-coupling portion (“mounting unit”; Par 0181); and 
a set of interface devices (patient interface 3300 or 690; it’s clear that a plurality or set of these interface devices are taught, specifically 691-c and 691-g, changing contact lenses/patient adapters, depending on the type of procedure; Pars 0115, 0132, 0141 and 0154), each of the interface devices comprising: 
a patient adapter having a contact lens (691, Fig. 6B and 6F; “patient interface 3300 which immobilizes target tissue 1001” Par 0170 ) that is transparent to the laser radiation, with an abutment face for abutment against an eye to be treated (Pars 0141 and 0154); and 
a coupling portion for detachable coupling of the interface device onto the counter-coupling portion of the laser apparatus (“patient interface mount” Par 0181), 
different patient adapters in the z-direction that yield different depths of focus of the laser radiation in a z- direction without changing the setting of the focusing optics (“the contact lens 691 can be changed from a contact lens 691-c, optimized for cataract procedures to another contact lens 691-g, optimized for glaucoma procedures.” Par 0115, as seen clearly in Figs. 6B and 6F, these focus locations are located at different depths; “Contact lenses can be designed for various applications and targets inside the eye and other tissues, including ones that are disposable or reusable” Pars 0141 and 0154)
a second patient adapter having a focus location for directing laser radiation to a crystalline lens (691-c optimized for cataracts; Fig. 6B and 6F; Par 0115)
a third patient adapter having a focus location for directing laser radiation to an iridocorneal angle (691-g optimized for glaucoma, Fig. 6B and 6F, Par 0115; “These glaucoma procedure laser pulses 612-g may be part of any known glaucoma procedure, including trabeculoplasty, iridotomy or iridectomy” Par 0111; at the very least the trabeculoplasty involves targeting the trabecular meshwork which is located in the iridocorneal angle)
Regarding the first patient adapter having a focus location for directing laser radiation to a cornea, the examiner contends that the glaucoma laser bubbles (620-g as shown in Figs. 6B and 6F are located in the cornea.  Therefore, the contact lens 691-g could also be considered a contact lens for directing laser radiation to a cornea.  However, if applicant disagrees, Kurtz explicitly discloses a separate astigmatism treatment (Fig. 6F) which specifically targets “a central, mid or peripheral cornea, or the limbal region” (Par 0129).  Kurtz also explicitly discloses “Contact lenses can be designed for various applications and targets inside the eye and other tissues, including ones that are disposable or reusable” (Pars 0141 and 0154), but the reference fails to explicitly teach a separate contact glass for these astigmatism treatments.  However, when considering the reference as a whole, a POSITA would find it obvious to include a contact lens plate specific to astigmatism/corneal treatment, as the cornea is a target specifically taught by Kurtz and it’s known to design contact lenses for specific applications and targets. 
Kurtz fails to explicitly teach the fourth patient adapter having a focus location for directing laser radiation to a vitreous, and a fifth patient adapter having a focus location for directing laser radiation to a retina.  However, it is emphasized that Kurtz explicitly teaches “contact lenses can be designed for various applications and targets inside the eye and other tissues, including ones that are disposable or reusable” (Pars 0141 and 0154).  However, the vitreous and retina are commonly known targets in laser ophthalmic surgery procedures.  Specifically, Horvath discloses “various laser procedures or operations require that a laser beam be properly focused to a specific focal point. For example, in ophthalmic laser surgery wherein eye tissue is to be photodisrupted or ablated in or on the tissue that is to be affected, the correct positioning of a focusing assembly used to focus a laser beam is very critical. Such ophthalmic surgical procedures include those in cornea, sclera, iris, the crystalline lens and related structures, vitreous, and retina, and for treatment of glaucoma.” (Par 0001).  Therefore, based on the combined teachings of Kurtz and Horvath, it would be obvious to design and include any number of contact lenses for all the commonly known targets for common laser eye surgical procedures, including the retina and vitreous, depending on the condition to be treated. 
Kurtz and Horvath are discussed above, but fail to explicitly teach that the patient interface device (contact lenses) have different lengths.  However, the concept that the thickness of a contact lens/plate changes the focal depth/location within the eye is well-understood in the art.  Specifically, Koester discloses an “approach for obtaining a set of contact lens elements having different focal depths is to make the front lens element from a material that has optical properties similar to those of the cornea. Then the front lens element can be fabricated in a different thickness for each desired focal plane in the cornea” (Col 4, lines 22-40).  Koester also teaches “The contact lens element may comprise separate pieces and the distance between these separate pieces may be adjusted to adjust the focal depth” (Col 3, lines 64-67).  Both of the “thickness” and “distance” equate to the overall length of the contact lens.  Therefore, it would have been obvious to one of ordinary skill in the art to design the patient interface adapters taught by Kurtz and Horvath to have different lengths, as the length of the contact lens is known to affect it’s focal depth/locating within the eye.  Specifically, this is a known manner in which the desired results of Kurtz and Horvath, i.e. treating different treatment locations at different depths within the eye, are achieved; therefore it would be obvious to try this design, i.e. different lengths, for the different contact lenses, in order to treat the various desired targets within the eye. 
	[Claim 2] The examiner contends that the interface devices of Kurtz and Koester inherently differ by virtue of a differing influence on the location of the radiation focus relative to the abutment face, as they explicitly teach contact lenses focusing to different target locations/depths within the eye. 
	[Claim 3] Based on the 112, 2nd rejection (above), it is unclear what is meant by location, as this could merely be intended use, i.e. how the user positions the contact lens relative to the eye.  Furthermore, the examiner contends that the interface devices explicitly taught by Koester differ in the location of the contact face, in relation to the top of the interface device.  Specifically, in the overall interface is longer, then the location of the contact surface is different, i.e. further away, then it would be in a shorter interface. 
	Furthermore, Kurtz explicitly teaches that the contact lens can either be flat or curved (Par 0114); explicitly teaching interface devices with optical boundary surfaces having different shapes.  
	[Claim 4] Koester specifically teaches that the specific number of lens elements in a contact lens are chosen (Col 11, line 55 to Col 12, line 22) and “Other factors that determine the overall thickness of the contact lens element are the number of lens elements required to obtain the correction needed” (Col 13, lines 58-60).  Therefore, it would be obvious to design and include patient interface devices with differing number of optical elements, as taught by Koester, as this is a result effective variable based on the requirements of the desired treatment. 
	[Claim 5] Kurtz explicitly shows an applanation cone (690-691; Figs. 6B and 6F).  If applicant disagrees, a similar applanation cone is taught by Horvath (14, Fig. 1) and it would be obvious to include the contact lens of Kurtz in the known applanation cone taught by Horvath. 
	[Claim 10] As can be seen in Figs. 6B and 6F, the contact lens (691) is flat on both sides (“flat applanation plate” Pars 0114, 0149, 0160 and 0166). 
	[Claims 11-12] Koester discloses that the contact lens can be made of a plurality separate pieces.  Specifically, the contact lens can be made of a single lens piece or can include two or three different/separate lenses (Col 9, lines 39-59).  The additional lens pieces, i.e. the lenses (14 or 322/324) that do not contact the eye, are considered “optical ancillary element arranged in the interface device”. Therefore, it would be obvious to try additional lenses within the contact lens device taught by Kurtz, as this is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
	As best seen in Fig. 3, the second and third lenses (322 and 324) have a convex exterior/outer surface (facing away, i.e. further, from the contact lens 320) and concave inner surface (facing towards, i.e. closest to, the contact lens 320)
	[Claim 15] Kurtz discloses “the patient interface 2150 can be implemented to include a contact lens or applanation lens with a flat or curved surface to conformingly engage to the anterior surface of the eye and to hold the eye in position” (Par 0166) and “such a laser surgical system can implement an applanation plate with a flat or curved interface attaching to the target tissue” (Par 0149).  The examiner contend that this relates to a concave inner surface that engages the eye and a flat outer surface, i.e. plate.
However, if applicant disagrees, Koester discloses “comprising a concave surface capable of contacting a cornea of an eye to be examined or treated… and an exterior convex surface” (Col 4, lines 42-55). This is also clearly shown in Fig. 3, specifically contact/first lens 320 has a concave abutment face that contacts the eye and a convex outer surface opposite the abutment face. 
	
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz, Horvath and Koester as applied to claims 1 and 9 above, and further in view of US 2008/0192783 to Rathjen et al..
Kurtz, Horvath and Koester are discussed above, but fail to explicitly teach an adaptive optical element arranged upstream of the focusing optics. Rathjen discloses an adaptive optical element (optical correction element 14, e.g. deformable mirror; Par 0029) located upstream of the focusing optics. It would have been obvious to one of ordinary skill in the art at the time of the invention to include an adaptive correction element, as taught by Rathjen, in the device taught by Kurtz, Horvath and Koester, as a known way to provide for compensation of wavefront aberrations, which occur in different laser ophthalmic applications. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz, Horvath and Koester as applied to claims 1 and 9 above, and further in view of US 2008/0234707 to Muehlhoff et al.
Kurtz, Horvath and Koester are discussed above, but fail to explicitly teach coding/code on the interface device, as claimed.  Muehlhoff discloses a similar laser ophthalmic system including multiple interface devices.  Muehlhoff specifically discloses RFID chips located on the interface device (Pars 0071-73); this RFID chip is interpreted as coding.  Muehlhoff specifically discloses that when the contact glass is placed in the mount, the device verifies, evaluates and, if necessary, modifies the stored information.  It would have been obvious to one of ordinary skill in the art to include code/coding, as taught by Muehlhoff, on the plurality of interface devices taught by Kurtz, Horvath and Koester, as a known way to prevent repeated reuse of disposable contact elements.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz, Horvath and Koester as applied to claim 11 above, and further in view of US 2008/0300581 to Wiechmann et al.
Kurtz, Horvath and Koester are discussed above, but fail to explicitly teach that any face of the convex-concave lens (explicitly taught by Koester, in relation to claim 11 above) is formed as a freeform surface.  However, in the same field of endeavor, Wiechmann discloses that lenses with freeform surfaces are commonly known and used in the art of laser eye surgery (Pars 0007, 0028 and 0097).   Therefore, it would have been obvious to one of ordinary skill in the art to modify either or both of the surfaces of the convex-concave lens taught by Koester to include a freeform surface, in order to keep the intensity of the beam consistent for the entire treatment., as taught by Wiechmann (Par 0028).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz, Horvath and Koester as applied to claim 11 above, and further in view of US 2004/0254568 to Rathjen
Kurtz, Horvath and Koester are discussed above, but fail to explicitly teach a concavo-concave contact lens.  It is emphasized that both Kurtz and Koester discloses a concave contact/abutment surface for the contact lens, but both references fail to explicitly teach an additional concave surface opposite this concave contact surface.  However, in the same field of endeavor, Rathjen makes it clear that such an opposite “movement” surface (162, Fig. 5A shows convex and Fig. 5B shows flat) can be either concave, flat or convex (Pars 0071-0072).  Therefore, it would have been obvious to try any of these 3 configurations, specifically concave, for the opposite surface of the concave contact lens taught by Kurtz/Koester, as this is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz, Horvath, Koester, Rathjen as applied to claim 14 above, and further in view of US 2008/0300581 to Wiechmann et al.
Kurtz, Horvath, Koester and Rathjen are discussed above, but fail to explicitly teach that any face of the concave-concave lens (explicitly taught by the combination of Kurtz/Horvath/Koester/Rathjen, in relation to claim 14 above) is formed as a freeform surface.  However, in the same field of endeavor, Wiechmann discloses that lenses with freeform surfaces are commonly known and used in the art of laser eye surgery (Pars 0007, 0028 and 0097).   Therefore, it would have been obvious to one of ordinary skill in the art to modify either or both of the surfaces of the concave-concave lens taught by Kurtz/Horvath/Koester/Rathjen to include a freeform surface, in order to keep the intensity of the beam consistent for the entire treatment., as taught by Wiechmann (Par 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792